           Case 1:20-cv-00534-AWI-SAB Document 9 Filed 04/30/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
13           v.                                           APPOINTMENT OF COUNSEL, WITHOUT
                                                      )   PREJUDICE
14                                                    )
     KING CLARK, et al.,
                                                      )   [ECF No. 5]
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed on April 27,
21   2020.
22           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
23   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
24   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
25   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
26   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
27   1525.
28   ///
                                                          1
         Case 1:20-cv-00534-AWI-SAB Document 9 Filed 04/30/20 Page 2 of 2



1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             In the present case, the Court does not find the required exceptional circumstances. Even if it

7    assumed that plaintiff is not well versed in the law and that he has made serious allegations which, if

8    proved, would entitle him to relief, his case is not exceptional. The Court is faced with similar cases

9    almost daily. While the Court recognizes that Plaintiff is at a disadvantage due to his pro se status and

10   his incarceration, the test is not whether Plaintiff would benefit from the appointment of counsel. See

11   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of

12   further facts during litigation and a pro se litigant will seldom be in a position to investigate easily the

13   facts necessary to support the case.”) The test is whether exception circumstances exist and here, they

14   do not. In particular, on April 27, 2020, the Court found that Plaintiff failed to state a cognizable

15   claim for relief and granted leave to amend. (ECF No. 8.) As a result, the Court is precluded from

16   making a finding that Plaintiff is likely to succeed on the merits. Accordingly, Plaintiff’s motion for

17   the appointment of counsel is denied, without prejudice.

18
19   IT IS SO ORDERED.

20   Dated:     April 29, 2020
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           2
